Title: To Thomas Jefferson from Albert Gallatin, 22 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        on or before 22 Mch 1808
                     
                  
                  Similar applications have been made from a variety of quarters. All those who intend to import rum & molasses, and the exportation of other articles in american vessels is forbidden in the british west india islands, state it as absolutely necessary. By taking bond for the re-importation of the casks themselves, the danger of their being sold abroad may be avoided. But the question is whether under the words of the law which permit only, necessary provisions & sea-stores to be put on board the vessels going under permission in ballast, we have a right to grant the permission now asked, as necessary in order to effect the importation of property contemplated by the section. 
                  Respectfully submitted
                  
                     Albert Gallatin 
                     
                  
               